ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is considered to be US 6,489,392 B1 and US 2014/0170361 A1.
Both were cited in the Notice of Allowance of the Application 16/061,780, now US Pat. 10,597,564.
The prior art, taken alone or in combination, fail to teach or fairly suggest the aqueous polymerizable pre-adhesive reaction mixture of claim 1 and the adhesive composition of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL H LEE/Primary Examiner, Art Unit 1746